Citation Nr: 0003973	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-05 266A	)	DATE
	)
	)


THE ISSUE

Whether an August 1985 decision of the Board of Veterans' 
Appeals denying service connection for actinic keratosis 
should be revised or reversed on the grounds of clear and 
unmistakable error.

(A decision on whether a March 1998 decision of the Board of 
Veterans' Appeals denying service connection for squamous 
cell carcinoma on the basis of failure to submit new and 
material evidence should be revised or reversed on the 
grounds of clear and unmistakable error is stayed pending 
further proceedings on appeal before the United States Court 
of Appeals for Veterans Claims, and therefore, will be the 
subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  R. P. Cohen, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in an August 1985 Board decision.


FINDINGS OF FACT

1.  In August 1985, the Board denied entitlement to service 
connection for actinic keratosis on the basis that the 
condition was not shown until many years after service.

2.  The evidence before the Board in August 1985 showed that 
the circumstances and hardships of the moving party's lengthy 
combat-duty service in the South Pacific theater during World 
War II likely exposed him to excessive amounts of tropical 
sunlight.

3.  The Board in August 1985 failed to apply liberalizing 
provisions under the law accorded combat veterans to the 
extent that it was required to accept the moving party's 
claim that he first noticed sun spots on his skin in New 
Guinea for which he was treated for same by a medic.

4.  The Board in August 1985 failed to apply applicable 
regulatory provisions which provided entitlement to service 
connection on the basis of a post-service initial diagnosis 
of actinic keratosis given that the disease was etiologically 
related by the moving party's treating physicians to his in-
service exposure to tropical sunlight.



CONCLUSION OF LAW

The Board's August 1985 decision was clearly and unmistakably 
erroneous for failing to grant service connection for actinic 
keratosis.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1403(a) & (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).

The Board's decision of August 1985 denied entitlement to 
service connection for actinic keratosis essentially on the 
basis that the condition was not shown in service or until 
many years thereafter.  Pertinent evidence reviewed by the 
Board at that time included available service personnel and 
medical (only the report of a March 1950 separation 
examination) records; a statement dated July 11, 1983 from 
Dr. J. M. Ennis, M.D.; a statement from Dr. G. P. Gray, M.D., 
dated October 31, 1984; a statement from Dr. S. F. Gardepe, 
M.D., dated March 20, 1985; and a lay statement from the 
moving party's brother dated December 30, 1983.

The available service personnel records indicated that the 
moving party served on active duty in the U. S. Army from May 
1943 to January 1946, and from February 1949 to March 1950.  
These records further indicated that he served in the 
capacity of a combat infantryman (heavy mortar crewman) 
during his World War II-era service, which included combat 
tours in the South Pacific campaigns (New Guinea, Southern 
Philippines and Luzon).  These records showed that he had 
nearly two years (one year, nine months, twenty-four days) of 
foreign and/or sea service.  His records also showed that he 
was awarded the Bronze Star Medal for meritorious achievement 
in ground operations against enemy forces while in the 
Pacific theater of operations on or about November 23, 1944.  
The record on appeal disclosed that all of the moving party's 
service records were unavailable, due presumably to the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  As mentioned above, the only available service 
medical record was the March 1950 separation examination, and 
this report was negative for any complaints, findings or 
diagnosis of a skin disorder, to include actinic keratosis.

Notwithstanding the above, the evidence before the Board in 
August 1985 included the moving party's statements regarding 
his belief that his nearly two-and-a-half years of exposure 
to tropical sun while serving in the South Pacific during 
World War II led to the subsequent onset of actinic 
keratosis.  In these statements, he detailed how he noticed 
spots on his skin first when he was in New Guinea, which he 
stated required removal by a medic there, as well as 
subsequent incidents when he would notice spots that would 
appear and subside, then reappear again.  He stated that he 
was not aware of the medical significance of this pathology 
during the times in question or until 1958, when he had two 
spots removed from his face by a doctor in Jackson, 
Tennessee.

Thereafter, the moving party claimed that he sought treatment 
in 1972 from a dermatologist, the aforementioned Dr. Ennis, 
on the advice of his family physician.

Dr. Ennis' statement dated in July 1983 indicated the 
following, in pertinent part:

[The moving party] has been a patient of 
mine since May 15, 1972.  During this 
time I have treated him for multiple 
Actinic Keratoses involving the face and 
sun exposed areas.  These Actinic 
Keratoses are the result of over exposure 
to sunlight.  It is not possible to 
ascertain exactly when during [his] life 
he obtained this over exposure, since sun 
damage is accumulative through out the 
whole life, and this is the result of 
multiple exposure. . . .

It is difficult to give a prognosis for 
[the moving party's] skin condition, but 
these lesions, without treatment, may 
progress into a Squamous Cell Carcinoma 
at any time.  He therefore needs constant 
monitoring of the development of these 
lesions, and treatment as indicated.

Dr. Gray's statement dated in October 1984 indicated the 
following, in pertinent part:

This is to certify that [the moving 
party] is a patient of mine and has been 
under my treatment for the past five (5) 
years.  Over this period of time I have 
treated [him] for a chronic condition of 
his scalp area with recurrent caratosis 
[sic].  I strongly believe that this 
condition arose due to exposure to 
tropical sun for approximately three 
years, and has resulted in a premature 
aging condition for [him].

Dr. Gardepe's statement dated in March 1985 indicated the 
following, in pertinent part:

[The moving party] consulted me on March 
14, 1985 concerning his history of 
actinic keratosis and "sun sensitive 
skin".  As [he] has a Celtic family 
background, his fair skin is much more 
susceptible to sun damage.  I have no 
doubt that the multiple actinic keratoses 
which [he] has had treated by other 
doctors in the past and by me were 
exacerbated, if not caused, by 
approximately three years of exposure to 
tropical sunlight.  In addition to 
biopsy-documented premalignant actinic 
keratoses, [his] skin shows other 
features of chronic sun damage and he is 
at increased risk for developing some 
types of skin cancer.

The lay statement of the moving party's brother dated in 
December 1983 was submitted in record before the Board in 
August 1985.  In this statement, the brother indicated that 
he was aware through the moving party's contacts with their 
parents while he was serving in the South Pacific theater 
that he had been exposed to tropical sunlight and that he had 
experienced sun damage as a result.  He further indicated his 
awareness that his brother was presently being treated for 
skin damage.

In addition to the above, the evidence before the Board in 
August 1985 included some unretouched color photographs of 
the moving party taken in December 1983 and November 1984 
that showed skin lesions on his head and face.  Additionally, 
the evidence before the Board included a newspaper article 
extract which cited skin cancer study results highlighting 
the dangers of long-term sunlight exposure and the 
concomitant risk of skin cancer, specifically, melanoma, 
arising decades after such exposure.

In reviewing the evidence then of record, the Board in its 
August 1985 decision set forth the following reasons and 
bases in support of its denial of the claim, in pertinent 
part:

It is undisputed that the veteran 
currently has actinic keratosis.  It is 
undisputed that the veteran was exposed 
to strong sunlight in service.  However, 
actinic keratosis was not shown until 
many years after service.  The newly 
submitted evidence shows that keratosis 
is currently present.  The veteran's 
physicians express the possibility that 
it was caused by service.  However, this 
evidence does not show that the keratosis 
was present in service.  Hence, this 
evidence is not new and material to the 
question of service incurrence of actinic 
keratosis.

See Board decision, pg. 5 (Aug. 5, 1985).

Service connection had previously and finally been denied by 
the Board in August 1984, and hence, that is why the Board 
addressed the claim in August 1985 on the basis of new and 
material evidence.  The medical statements of Drs. Gray and 
Gardepe and the newspaper article were newly submitted in 
connection with the appeal of the 1985 Board decision.

In view of the above, the Board concludes that clear and 
unmistakable error was committed by the Board in the August 
1985 decision on the grounds that it failed to reopen the 
previously denied claim on the basis of new and material 
evidence, and grant service connection for actinic keratosis.  
First of all, under the applicable regulatory criteria 
governing the submission of new and material evidence, which 
is substantively unchanged to date (see 38 C.F.R. 
§ 3.156(a)), the medical statements of Drs. Gray and Gardepe 
were clearly significant enough that they needed to be 
considered in a merits-based analysis of the claim in order 
to fairly decide whether the benefits should be awarded.  In 
particular, Dr. Gardepe provided a medical opinion clearly 
relating the moving party's actinic keratosis to over-
exposure to tropical sunlight in service, a fact conceded by 
the Board in its August 1985 decision, and more importantly, 
she provided a medical basis for her opinion, to the effect 
that his family background and fair skin made him more 
susceptible to such a disease process given the amount and 
type of sunlight exposure that he experienced years before 
the condition manifested to a full-blown disability.  While 
she may have over-stated the actual length of the moving 
party's exposure to tropical sunlight based on his reported 
medical history (she said nearly three years when in fact it 
was nearly two years), it does not appear that this fact 
alone invalidated the underlying basis of her opinion (over 
exposure to tropical sunlight), and in any case, the Board 
did not address the significance (or lack thereof) of this 
finding in its decision of August 1985.  Moreover, not only 
was Dr. Gardepe eminently qualified to comment on the 
etiology of this condition (a board-certified dermatologist, 
Diplomate on the American Board of Dermatology and a Fellow 
in the American Academy of Dermatology), her medical opinion 
was supported by the skin cancer study detailed in the 
newspaper article submitted by the moving party in connection 
with the appeal of the August 1985 decision.  The results of 
the study discussed in that article detailed how rates of 
skin cancer were higher in individuals with a past history of 
excessive sunlight exposure, particularly if the exposure 
occurred when they were young, which was similar to the 
moving party's history.  The details of the study reported in 
the article did not purport to set a universal amount of over 
exposure to sunlight for every individual, and hence, Dr. 
Gardepe's opinion could not have been dismissed solely on the 
fact that she over-stated the duration of the moving party's 
exposure to tropical sunlight.

In any event, when read together, the Board now finds that 
evidence cited above was clearly new and material and the 
Board in August 1985 erred in concluding that it was not.  
The Board stated in its decision of August 1985 that this 
evidence was not new and material because it did not address 
the "question of service incurrence of actinic keratosis."  
However, under the aforementioned regulatory criteria, the 
new evidence clearly and unmistakably did address this 
question; as detailed above, the medical statements of Drs. 
Gray and Gardepe jointly pinned the etiology of the moving 
party's actinic keratosis on the extensive exposure to 
tropical sunlight he experienced during service.  It is clear 
from the context of their statements and the circumstances in 
which the opinions were solicited and associated with the 
moving party's attempt to reopen his claim that these 
physicians were referring to his exposure to tropical 
sunlight while serving in the South Pacific theater of 
operations during World War II.  Hence, where the "old" 
evidence was less clear on these points, specifically, the 
statement authored by Dr. Ennis, who opined that it was not 
possible to exactly ascertain when the moving party was over 
exposed to sunlight during service, this "new" medical 
opinion evidence directly addressed the etiology of the 
moving party's actinic keratosis and found it to be related 
to over exposure to tropical sunlight in service.  It was 
therefore clearly and unmistakably erroneous for the Board to 
conclude in August 1985 that the newly submitted evidence was 
not material under applicable law and regulations.

Further, the Board decision of August 1985 was clearly and 
unmistakably erroneous in failing to grant service connection 
for actinic keratosis.  As stated above, the Board relied 
exclusively on the basis that the condition was not shown in 
service.  Even assuming without deciding how the Board came 
to this conclusion given that all of the moving party's 
service medical records from his first period of service were 
unavailable, (and hence, it was impossible to verify whether 
the condition or treatment of sun spots was or was not noted 
during that period of service) it appears that the Board 
failed to accord the moving party the benefit of 
consideration of his claim under the version of law now 
designated as 38 U.S.C. § 1154(b), which required acceptance 
of certain factual events (such, as in this case, treatment 
for sun spots by a field medic in New Guinea) for combat 
veterans.  Given the nature of his service and his warzone 
duty assignments in the South Pacific during World War II, he 
was clearly entitled to consideration under this law, and 
hence, his claimed exposure to excessive amounts of tropical 
sunlight in places like New Guinea, the Philippines and Luzon 
without benefit of protection (it is a well-known fact that 
the military did not provide its soldiers with sun screen or 
warn them of the dangers of excessive sunlight exposure 
during World War II) was entirely consistent with the 
circumstances and hardships of such service at that time, and 
given that no official records existed, there was clearly no 
"clear and convincing evidence to the contrary" to rebut 
his claim that he first noted sun spots in New Guinea and was 
treated for same.  For these reasons, the record before the 
Board in August 1985 clearly showed that the moving party was 
entitled to consideration of his claim under section 1154(b), 
but neither the letter nor spirit of this statutory provision 
was addressed in the decision.

Compounding its error by not considering the moving party's 
status as a combat veteran and acknowledging the special 
review the case demanded in light of lost service records 
under section 1154(b), the Board erred as well in applying 
the general provisions governing claims for service 
connection based on wartime service under title 38, United 
States Code and title 38 Code of Federal Regulations, which 
are substantively unchanged from that time.  As stated above, 
the Board denied the claim because actinic keratosis was not 
shown in service.  However, even assuming that that was the 
case, it is obvious that the Board failed to apply 38 C.F.R. 
§ 3.303(d), which provides that a post-service initial 
diagnosis of a disease may be service connected.  
Specifically, section 3.303(d) of the regulations states that 
service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Given the substantial preponderance of 
relevant and probative evidence before the Board in August 
1985 that addressed the etiology of the moving party's 
actinic keratosis, particularly, the medical statements of 
Drs. Gray and Gardepe, it erred in failing the apply this 
regulation.  As detailed above, the medical opinions of these 
physicians clearly related the post-service onset of the 
moving party's actinic keratosis to excessive tropical 
sunlight exposure from his military service.  These 
physicians' opinions were squarely on point with the letter 
and spirit of 38 C.F.R. § 3.303(d) to the extent that in 
their medical judgment, the moving party's actinic keratosis 
developed years after exposure to environmental conditions in 
service that were hazardous for his skin.

Hence, on this point, the Board in August 1985 completely 
missed the mark when it based its decision solely on the fact 
that the actinic keratosis was not diagnosed until many years 
after service.  The medical opinions of Drs. Gray and Gardepe 
as well as the other supporting evidence submitted by the 
moving party at that time clearly showed that his disease was 
the type of condition that developed years after exposure to 
excessively strong sunlight, and therefore, it was error to 
deny the claim on sole basis that it was not shown until 
years after service.  With these facts for consideration, the 
Board concludes that had the error not been made, it is clear 
that the end-result would therefore have been manifestly 
different, i.e., entitlement to service connection for 
actinic keratosis would have been warranted because (1) long-
term exposure to tropical sunlight in service was conceded, 
(2) the lost service records and the moving party's status as 
a combat veteran required the Board to accept his claim that 
he first noticed sun spots on his skin in New Guinea for 
which he was treated for same by a medic, and (3) the medical 
opinions of Drs. Ennis, Gray and Gardepe, when read together, 
provided the kind of medical-nexus evidence relating the in-
service tropical sunlight exposure to the subsequent onset of 
actinic keratosis that, had the Board properly accorded the 
benefit of the doubt to the moving party as there was, at a 
minimum, an approximate balance of the evidence for (lost 
service records, combat veteran, medical opinions) and 
against (no diagnosis of condition until years after service) 
the claim, would have required the Board to resolve the issue 
in his favor.

Accordingly, the Board's decision of August 1985 is reversed 
to the extent that it failed to grant service connection for 
actinic keratosis.  38 C.F.R. § 20.1403(c) (1999).


ORDER

The motion alleging clear and unmistakable error is granted 
to the extent that the Board's August 1985 decision is 
reversed as to its denial of service connection for actinic 
keratosis.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


